[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING
RE: DEFENDANT'S OBJECTION TO PLAINTIFFS' BILL OF COSTS
The defendant, Dr. Edward M. Staub, objects to the plaintiffs' bill of costs. In particular, Dr. Staub objects to the witness fees charged by Dr. Gerald Rubacky, Dr. Daniel Davis, and Dr. Ronald Homza.
Dr. Rubacky, who specializes in orthopaedics, testified from 10:00 a.m. to 5:00 p.m. on November 30, 1995. He charged $6,000.00 for testifying, $400.00 for transportation to and from New York City, and $250.00 for preparation. The defendant claims the fee is excessive. The court concludes $4,650.00 is a reasonable fee for Dr. Rubacky's time in court, preparation and travel.
Dr. Homza, who specializes in physical medicine and rehabilitation, testified for one and a quarter hours. He charged $1,550.00. His fee is $750.00 for the first hour and $500.00 for each successive hour or part thereof. The court finds $1,000.00 is a reasonable fee.
Dr. Davis testified one hour. He charged $1,750.00. Dr. Davis is a podiatrist. His hourly fee is $250.00. He charged $1,750.00 on the basis he canceled his appointments for the day. The court concludes $500.00 is an appropriate fee.
THIM, JUDGE